In a probate proceeding, Daniel J. Pelosi appeals from an order of the Surrogate’s Court, Suffolk County (Czygier, S.), dated January 31, 2005, which granted the petitioner’s motion for summary judgment and dismissed his amended answer.
Ordered that the appeal is dismissed, with costs payable by the appellant personally to the respondents appearing separately and filing separate briefs.
The appeal from the order dated January 31, 2005 must be dismissed because the right of direct appeal therefrom terminated with the entry of a counter-decree of probate in this proceeding on May 2, 2005 (see Matter of Aho, 39 NY2d 241, 248 [1976]). The appeal from that counter-decree was dismissed by decision and order on motion of this Court dated February 10, 2006, for failure to perfect the same in accordance with the rules of this Court (see 22 NYCRR 670.8 [c], [e]).
Motion by the respondents on an appeal from an order of the Surrogate’s Court, Suffolk County, dated January 31, 2005, inter alia, to dismiss the appeal on the ground that the appellant lacks standing to prosecute the appeal. By decision and order on motion of this Court dated January 31, 2006, that branch of the motion which was to dismiss the appeal on the ground that the appellant lacks standing was referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion, no papers having been filed in opposition or relation thereto, and upon the argument of the appeal, it is
*463Ordered that that branch of the motion which was to dismiss the appeal on the ground that the appellant lacks standing is denied as academic (see infra). Schmidt, J.E, Adams, Dillon and Covello, JJ., concur.